[T]he second degree felony murder rule applies
                             only where the felony is inherently dangerous,
                             where death or injury is a directly foreseeable
                             consequence of the illegal act, and where there is
                             an immediate and direct causal
                             relationship—without the intervention of some
                             other source or agency—between the actions of the
                             defendant and the victim's death.

                Labastida v. State, 115 Nev. 298, 307, 986 P.2d 443, 448-49 (1999). The
                predicate felony must be the immediate and direct cause of the victim's
                death to sustain a conviction. See id. at 307, 986 P.2d at 449 (vacating
                conviction for second-degree felony murder where victim's death was the
                direct result of another's abuse and not the defendant's neglect). While
                the instant indictment alleged that Desai may have indirectly engaged in
                the felonies of criminal neglect of patients and performance of an act in
                reckless disregard of persons or property, it maintains that those crimes
                themselves were the direct and immediate cause of the victim's death.
                Therefore, he has not demonstrated that extraordinary relief is warranted
                on this claim. 1
                             Second, Desai contends that the State failed to instruct the
                grand jury that second-degree felony murder required the jurors to find
                that the predicate crime was the immediate cause of the victim's death.
                While the State must instruct the grand jury on the elements of the
                offenses alleged, see NRS 172.095(2), we have never required the State to


                      1 Desaialso asserts that the murder charge violates due process as it
                is based on counts which this court had already concluded were
                inadequate to provide notice of the crimes charged as they failed to allege
                which defendant committed which act. As the charges have been amended
                in response to this court's order and Desai has not raised a challenge to
                the charges as amended, we deny this claim as moot.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                instruct the grand jury on the law concerning theories of liability, see
                Schuster v. Dist. Ct., 123 Nev. 187, 192, 160 P.3d 873, 876 (2007)
                (observing that the prosecuting attorney is not required to instruct grand
                jury on law); Hyler v. Sheriff, 93 Nev. 561, 564, 571 P.2d 114, 116 (1977)
                (stating that "it is not mandatory for the prosecuting attorney to instruct
                the grand jury on the law"). Therefore, the State had no obligation to
                instruct the grand jury on the different theories of second-degree murder.
                The record indicates that the grand jury was provided the relevant
                statutes and the indictment set forth the elements of the crime.
                Therefore, we conclude that extraordinary relief is not warranted on this
                ground.
                            Third, Desai asserts that the grand jury that returned the
                murder indictment was not properly impaneled. He contends that the
                district court erred in granting the State's request to recall the grand jury
                to hear new evidence, improperly represented to the court that it sought a
                superceding indictment instead of a separate indictment, and failed to
                inquire of any member of the grand jury whether he or she had developed
                any bias against Desai. We conclude that Desai failed to demonstrate that
                the district court manifestly abused its discretion by failing to grant relief
                on this ground. A grand jury may be recalled by a district court "at such
                [a] time as new business may require its attention." NRS 6.145; see NRS
                172.045 ("Grand juries shall be impaneled as provided in chapter 6 of
                NRS."). Regardless of whether the grand jury was charged with returning
                a separate or superceding indictment, it was recalled to assess probable
                cause related to events which it already considered during its term. In
                addition, Desai has not demonstrated that any recalled grand juror
                harbored bias toward him. See Hill v. State, 124 Nev. 546, 550, 188 P.3d

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A

                                                                                           EEM1
                   51, 54 (2008) ("[A] grand jury indictment need only be dismissed on appeal
                   if the defendant shows actual prejudice."). Therefore, extraordinary relief
                   is not warranted on this ground.
                               Having considered Desai's contentions and concluded that
                   they lack merit, we
                               ORDER the petition DENIED.




                                                                                     J.
                                                      Gibbons


                                                                                     J.
                                                      Dougl



                                                      Saitta


                    cc: Hon. Valerie Adair, District Judge
                         Wright Stanish & Winckler
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                        4
(0) 1947A <


                IMBRUE